Case 1:17-cr-00101-LEK Document 412 Filed 01/16/19 Page 1 of 2   PageID #: 3681




LARS ROBERT ISAACSON
Hawai’i Bar Number: 5314
1100 Alakea Street, 20th Floor
Honolulu, Hawai’i 96813
Phone: 808-497-3811
Fax: 866-616-2132
E-mail: Hawaii.defender@earthlink.net
Standby attorney for Defendant ANTHONY T. WILLIAMS

              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAI’I


UNITED STATES OF AMERICA,               CR. NO. 17-00101 JEK

       Plaintiff,                       MOTION TO WITHDRAW;
                                        DECLARATION OF COUNSEL;
      v.                                CERTIFICATE OF SERVICE


ANTHONY T. WILLIAMS,

       Defendant.



                    MOTION TO WITHDRAW AS COUNSEL

Comes now Lars Robert Isaacson, standby attorney for Defendant

Anthony T. Williams, conditionally moves this Court for permission to

withdraw as standby counsel and requests that substitute counsel be

appointed to represent the Defendant in further proceedings in this

matter.
Case 1:17-cr-00101-LEK Document 412 Filed 01/16/19 Page 2 of 2   PageID #: 3682




This motion is brought pursuant to Rule 1.16 of the Hawaii Rules of

Professional Conduct, and is based on the Defendant’s right to the

effective assistance of counsel and to appointed counsel pursuant to the

6th and 14th Amendments to the United States Constitution, the

attached Declaration of Counsel, the records and files in this case, and

upon further evidence and argument as may be adduced at an en camera

hearing in this matter.



Dated: January 16, 2019             Honolulu, Hawai’i
                                    Respectfully submitted,

                                          /s/   Lars Isaacson
                                  LARS ROBERT ISAACSON




                                      2
